Exhibit 99.1 Press Release April 29, 2010 FOR IMMEDIATE RELEASE For more information contact: Doug Gulling, Executive Vice President and Chief Financial Officer (515) 222-2309 WEST BANCORPORATION, INC. ANNOUNCES RESULTS FOR 1st QUARTER of 2010 West Des Moines, IA – West Bancorporation, Inc. (NASDAQ: WTBA) (the “Company”), parent company of West Bank, reports net income available to common shareholders of $2.8 million or $0.16 per common share for the first quarter of 2010 compared to net income available to common shareholders of $2.4 million or $0.14 per common share for the same quarter in 2009.“We are pleased to see continued improvement in our earnings over the past three quarters,” said Chairman Jack Wahlig. The improvement in net income can largely be attributed to a reduction in the quarterly provision for loan losses.The results for the first quarter of 2010 included a provision for loan losses of $2 million compared to $3.5 million a year ago.The allowance for loan losses as a percentage of loans outstanding as of March 31, 2010, was 2.04 percent.This is up from 1.61 percent a year ago.Management believes the allowance is adequate to absorb the losses inherent in the loan portfolio, although the uncertain economic environment will continue to be a significant determinant of future loan losses.During the first quarter of this year, total nonperforming assets increased by $3.5 million to $56.5 million.The following changes in nonperforming assets took place during the quarter: nonaccrual loans decreased by $0.9 million, restructured loans increased by $3.7 million, and other real estate owned grew by $1.6 million.Although the level of nonperforming assets remains higher than we like, the nonperforming assets that have been liquidated were sold at or near the carrying value of those assets.It should be noted that while restructured loans are considered nonperforming assets for regulatory purposes, those loans are earning interest income, albeit at a lower level than before the loans were restructured.Loans outstanding totaled $992 million at March 31, 2010, down from $1.12 billion a year ago.Demand for new loans continues to be soft. West Bank’s deposits totaled $1.36 billion at March 31, 2010, compared to $1.19 billion a year ago.Deposits associated with SmartyPig®, the online savings program developed by Des Moines entrepreneurs, totaled $231 million at quarter end.As previously reported, SmartyPig’s® success in attracting deposits is outgrowing West Bank and at this time we would expect the SmartyPig® deposits to transition to a much larger bank by the end of the second quarter.West Bank has been planning for this transfer and has adequate liquidity to facilitate that transfer. At its quarterly meeting on April 28, 2010, the Board of Directors of the Company voted to forgo a quarterly dividend on its common stock.The Company will pay the United States Treasury $450,000 on May 15, 2010, as a quarterly preferred stock dividend. The Company and West Bank continue to be well-capitalized under all regulatory measures.The following are the regulatory capital ratios as of March 31, 2010: Requirements to Be Well-Capitalized Actual Amount Ratio Amount Ratio As of March 31, 2010: Total Capital (to Risk-Weighted Assets) Consolidated n/a n/a $ 14.8 % West Bank $ 10.0 % 14.4 % Tier I Capital (to Risk-Weighted Assets) Consolidated n/a n/a 13.5 % West Bank 6.0 % 12.3 % Tier I Capital (to Average Assets) Consolidated n/a n/a 9.7 % West Bank 5.0 % 8.8 % At its regularly scheduled meeting on April 28, 2010, the Board of Directors of West Bank entered into a memorandum of understanding with the Iowa Division of Banking (“IDOB”) and the Federal Deposit Insurance Corporation.Given the level of nonperforming assets at West Bank, this is not unexpected.The agreement directs West Bank to seek approval from the IDOB in order to pay dividends to the Company for the purpose of paying dividends to common shareholders and establishes a requirement for West Bank’s Total Capital ratio to be at least 12% and it’s Tier 1 Capital to Average Assets ratio to be at least 8%.As shown in the table above, West Bank’s capital ratios exceed those requirements.The agreement also outlines other requirements.We do not believe the provisions of the agreement will have an adverse effect on the operations of West Bank. The Company filed its quarterly report on Form 10-Q and a Form 8-K with the Securities and Exchange Commission after the stock markets closed today.Please refer to those documents for a more in-depth discussion of our results and the agreement with the IDOB.These documents are available on the Investor Relations section of West Bank’s website at www.westbankiowa.com. The Company will discuss its first quarter 2010 results during a conference call scheduled for 2:00 p.m. central time, Friday, April 30, 2010.The telephone number for the conference call is 800-860-2442.A recording of the call will be available until May 31, 2010, at 877-344-7529, pass code: 436691. West Bancorporation, Inc. is headquartered in West Des Moines, Iowa.Serving Iowans since 1893, West Bank, a wholly-owned subsidiary of West Bancorporation, Inc., is a community bank that focuses on lending, deposit services, and trust services for consumers and small- to medium-sized businesses.West Bank has two full-service offices in Iowa City, one full-service office in Coralville, and eight full-service offices in the greater Des Moines area. The information contained in this report may contain forward-looking statements about the Company’s growth and acquisition strategies, new products and services, and future financial performance, including earnings and dividends per share, return on average assets, return on average equity, efficiency ratio, and capital ratios.Certain statements in this report may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements preceded by, followed by or that include the words “believes,” “expects,” “intends,” “should,” or “anticipates,” or similar references or references to estimates or predictions.Such forward-looking statements are based upon certain underlying assumptions, risks and uncertainties.Because of the possibility of change in the underlying assumptions, actual results could differ materially from these forward-looking statements.Risks and uncertainties that may affect future results include: interest rate risk; competitive pressures; pricing pressures on loans and deposits; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; actions of bank and non-bank competitors; changes in local and national economic conditions; changes in regulatory requirements and costs, including, but not limited to, actions of the Securities and Exchange Commission, the United States Department of the Treasury, the Federal Deposit Insurance Corporation, the Federal Reserve Board, or the Iowa Division of Banking; changes in the Treasury’s Capital Purchase Program; and customers’ acceptance of the Company’s products and services.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. WEST BANCORPORATION, INC. AND SUBSIDIARY Financial Information (unaudited) (in thousands, except per share data) March 31, March 31, CONSOLIDATED STATEMENTS OF CONDITION Assets Cash and due from banks $ $ Short-term investments Securities Loans held for sale Loans Allowance for loan losses ) ) Loans, net Goodwill - Bank-owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ $ Interest-bearing: Demand Savings Time of $100,000 or more Other Time Total deposits Short-term borrowings Long-term borrowings Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ PER COMMON SHARE MARKET INFORMATION (1) Net Income (Loss) Dividends High Low 1st quarter $ $ - $ $ 1st quarter $ 2nd quarter ) 3rd quarter - 4th quarter 0.13 - (1)The prices shown are the high and low sale prices for the Company's common stock, which trades on the Nasdaq Global Select Market, under the symbol WTBA.The market quotations, reported by Nasdaq, do not include retail markup, markdown or commissions. WEST BANCORPORATION, INC. AND SUBSIDIARY Financial Information (continued) (unaudited) (in thousands, except per share data) Three months ended March 31, CONSOLIDATED STATEMENTS OF OPERATIONS Interest income Loans $ $ Securities Other Total interest income Interest expense Deposits Short-term borrowings 56 91 Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Trust services Gains and fees on sales of residential mortgages Increase in cash value of bank-owned life insurance Gain from bank-owned life insurance - Other income Total noninterest income Investment securities gains (losses), net Total other-than-temporary impairment losses - ) Portion of loss recognized in other comprehensive income (loss) before taxes - - Net impairment losses recognized in earnings - ) Realized securities gains (losses), net 46 Investment securities gains (losses), net 46 38 Noninterest expense Salaries and employee benefits Occupancy Data processing FDIC insurance expense Other expense Total noninterest expense Income before income taxes Income taxes Income from continuing operations Income from discontinued operations before income taxes - 7 Income taxes - 3 Income from discontinued operations - 4 Net income Preferred stock dividends and accretion of discount ) ) Net income available to common stockholders $ $ WEST BANCORPORATION, INC. AND SUBSIDIARY Financial Information (continued) (unaudited) (in thousands, except per share data) Three months ended March 31, SUPPLEMENTAL INFORMATION Income from continuing operations $ $ Preferred stock dividends and accretion of discount ) ) Net income from continuing operations available to common stockholders $ $ PERFORMANCE HIGHLIGHTS Return on average equity % % Return on average assets % % Net interest margin % % Efficiency ratio % %
